MEMORANDUM **
Carlos Vasquez-Corado, a native and citizen of Guatemala, petitions pro se for review of the Department of Homeland Security’s order reinstating his 1988 deportation order. We have jurisdiction pursuant to 8 U.S.C. § 1252, and we deny the petition for review.
Contrary to Vasquez-Corado’s contention, the reinstatement of his 1988 deportation order was lawful. See Duran Gonzales v. DHS, 508 F.3d 1227, 1241-42 (9th Cir.2007), abrogating Perez-Gonzalez v. Ashcroft, 379 F.3d 783 (9th Cir.2004).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.